Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2018/0145124), herein after referred to as Kim, in view of Yeh et al. (US Patent Application Publication 2014/0184951), herein after referred to as Yeh.
Regarding independent claim 1, Kim discloses a display panel (abstract and figures 1-2B reference display device 100 including flexible display panel 10 detailed in figures 3A-3B emphasizing a bent state), comprising: 
figures 2A-3B reference flexible display panel 10 including flexible substrates 11 and 1101 detailed in figure 11 while depicted in the bent state in figure 12)  comprising a first flexible substrate (figure 11  reference stack 1101 described in paragraph [0105] to be mirror state of the same materials (flexible) of the first flexible substrate 11. Figure 12 depicts both substrates 11 and 1101 in a bent/flexed state), a second flexible substrate (figure 11 reference flexible substrate 11), and a plurality of metal signal lines located between the first flexible substrate and the second flexible substrate (figure 11  reference metal/conductive signal lines SL (described in paragraph [0082] to be made of various metal examples) between first and second flexible substrates 1101 and 11 respectively); 
a display unit disposed on the flexible base substrate (figures 3A-3B reference flexible display panel 10 comprising a display unit/structure 20 disposed on flexible substrate 11); 
a touch unit disposed on a light-exiting side of the display unit and covering the display unit (figure 1 reference window 30 and display panel 10 described in paragraph [0043] to comprise a touch screen therebetween); and 
a processing chip connected to the flexible base substrate and configured to receive and feedback signals from the display unit and/or the touch unit (Figures 3A-3B reference printed circuit board 15 described in paragraph [0045] to be connected to the display structure 20. Paragraph [0050] describes processing chips such as the main, data and/or gate drivers may be disposed via chip on plastic or film technique onto the printed circuit board 15. Please note the manner in which this limitation is written requires only the display unit OR the touch unit OR both the display unit and the touch unit. The current rejection utilizes the interpretation of requiring only the display unit to be connected to the processing chip.); 
paragraph [0077] describes metal line/conductive layers SL to include/define signal lines 12 connected between pixels P and one or more driving components such as the main, data, and gate driver (described in paragraph [0050] to be disposed on the printed circuit board 15)); and 
[ ].
Kim does not specifically disclose wherein the touch unit transmits a touch signal to the plurality of metal signal lines through a conductive adhesive. 
Yeh discloses a display panel (abstract and figure 1 reference touch display device 100), comprising: 
a [ ] base substrate (figures 2A-3B reference substrate 141) comprising [ ] a plurality of metal signal lines [ ] (figure 4  reference array substrate 141 including signal lines 141A-E (paragraph [0037] examples signal lines as metal thin lines)); 
a display unit disposed on the [ ] base substrate (figure 1 reference upper substrate 142, common electrode144, and display medium 143 interpreted as the display unit disposed on base substrate 141); 
a touch unit disposed on a light-exiting side of the display unit and covering the display unit (figure 1 reference one patterned conductive layer 130 disposed on cover substrate 110 cover the display unit (142, 144, 143) and described in paragraph [0037] to include touch electrodes 130S and first conductive lines 130C (depicted in figure 3)); and 
a processing chip connected to the flexible base substrate and configured to receive and feedback signals from the display unit and/or the touch unit (Figure 4 reference touch driving unit 171, flexible printed circuit 181, and connector 189 all described in paragraph [0039] to control/transmit both touch signals and display signals. The touch driving unit 171 is further described as may comprise an integrated circuit IC. The components 171, 181, 189 collectively interpreted as the processing chip.); 
wherein the plurality of metal signal lines is electrically connected to the processing chip (figure 4 reference metal signal lines 141A-141E connected to the processing chip (171, 181, 189) as described in paragraph [0039]); and 
wherein the touch unit transmits a touch signal to the plurality of metal signal lines through a conductive adhesive (Figures 1-2 reference first conductive adhesive material 150 described in paragraph [0038] to connect for full conduction (transmit signals) between pads P1 and P2. Pad P1 depicted in the touch unit of figure 3 to connect conductive lines 130C to touch electrodes 130S and Pad P2 depicted in figure 4 to connect with a portion of the metal lines as 141A to the touch driving unit 171 part of the processing chip.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s touch unit with the known technique of transmitting a touch signal to the plurality of metal signal lines through a conductive adhesive yielding the predictable results of electrically connecting the touch pads to the metal line pads which connect to the processing chip without performing precise alignment steps thereby simplifying the process as disclosed by Yeh (paragraph [0038]).
Regarding claim 2, Yeh discloses the display panel according to claim 1, wherein the touch unit comprises a plurality of touch electrodes (figure 1 reference touch electrodes 130S) and a plurality of first touch signal lines connected to the plurality of touch electrodes (figure 3 reference first conductive lines 130C); and wherein the plurality of first touch signal lines is electrically connected to the plurality of metal signal lines through the conductive adhesive (Figures 1-2 reference first conductive adhesive material 150 described in paragraph [0038] to connect for full conduction (transmit signals) between pads P1 and P2. Pad P1 depicted in the touch unit of figure 3 to connect conductive lines 130C to touch electrodes 130S and Pad P2 depicted in figure 4 to connect with a portion of the metal lines as 141A to the touch driving unit 171 part of the processing chip.). 
Regarding claim 3, Kim and Yeh discloses the display panel according to claim 2, wherein the second flexible substrate is located at a side of the first flexile substrate facing away from the display unit (Kim: Figure 3A reference second substrate 11 facing away from display unit 20) and has a second opening (support for the subject matter corresponds to K2 of the current application) the second opening exposes first ends of the plurality of metal signals lines (Yeh: Figure 4 reference first ends of metal signal lines 141A-141E regard pads P2. Figure 1 depicts an opening in material 160 which exposes pads P2 for connection as depicted in figure 2.); and wherein the conductive adhesive is filled in the second opening for electrically connecting the plurality of metal signal lines and the plurality of first touch signal lines (figure 2 depicts the opening within material 160 filled with the conductive adhesive 150 electrically connecting the first end P2 of metal lines 141A-141E to touch signal lines 130C via pads P1 as depicted in figure 3). 
Regarding claim 4, Yeh discloses the display panel according to claim 3, wherein the first flexible substrate has a first opening (support for the subject matter corresponds to K1 of the current application); wherein the first opening exposes second ends of the plurality of metal signal lines; and wherein the second ends are electrically connected to pads on the processing chip so as to transmit signals of the plurality of first touch signal lines to the processing chip (figure 4 reference processing chip (171, 181, 189) described in paragraph [0039] to be electrically connected to metal signal lines 141A-141E).
claim 5, Yeh discloses the display panel according to claim 3, wherein the display unit comprises a first metal layer (figure 4 reference touch signal lines 141A); wherein the display panel has a non-display area (figure 4 reference display area R3 such that area outside of R3 is considered a non-display area (herein after referred to as none R3 area)), in which the first metal layer comprises a plurality of first metal lead lines (figure 4 reference plurality of touch signal lines 141A); wherein in the non-display area, second ends of the plurality of metal signal lines are electrically connected to the plurality of first metal lead lines (figure 4 reference plurality of touch signal lines 141A disposed outside of display area R3 with one end (second end) connected to a pad P2) and the other end (first end) (electrically connected to the second end) electrically connected to 171 (paragraph [0039])); and wherein the plurality of first metal lead lines is electrically connected to pads on the processing chip so as to transmit the signals on the plurality of first touch signal lines to the processing chip (paragraph [0039] describes 171 (part of the processing chip) electrically connected to 141A and provides/transmits touch signals). 
Regarding claim 6, Kim discloses the display panel according to claim 5, wherein the display panel further has a display area (figure 3B reference DA), in which the first metal layer further comprises one or more of a data line, a scan line, a light-emitting signal control line, and a capacitor electrode plate (paragraph [0045] describes pixels P to be disposed I the display area DA of the display as depicted in figure 5. Figure 5 depicts data lines DL, scan/gate lines GL, light emitting control line: data voltage line DVL and/or common power voltage 511, capacitor electrode plate 509). 
Regarding claim 7, Kim discloses the display panel according to claim 2, wherein the flexible base substrate further comprises an inorganic insulating figure 11 reference inorganic layer 1103 disposed on one side of the metal signal lines SL); and wherein the inorganic insulating layer is configured to enhance mechanical strength of the flexible base substrate (paragraphs [0106], [0110] and [0118] are selected (including thickness thereof) to determine an effective modulus of elasticity and relative [mechanical] strengths of the materials (including inorganic insulating layer 1103)). 
Regarding claim 8, Kim discloses the display panel according to claim 7, wherein the inorganic insulating layer has a thickness smaller than or equal to one eighth of a thickness of the first flexible substrate or the second flexible substrate (Paragraphs [0110] and [0118] describes to modify material and thickness to acquire desired elasticity and compression vs tension. Paragraph [0117] describes organic layers 601, 603, 1105, and 1109 may range from 1-20 micrometers and inorganic layers 605, 607, 1103, and 1107 may range from 0.5 to 5 micrometers. The described ranges allow various examples of the inorganic insulating layer 1103 to be 1/8 the thickness of the first or second flexible substrate 1101 and 11. One such example is 1103 equal to 1 micrometer and second substrate 11 equal to 8 micrometers (organic layers 601 and 603: equal to 6 micrometers total or 3 micrometers each (in the described range of 1-20 micrometers) and inorganic layers 605 and 607: equal to 2 micrometers total or 1 micrometer each (in the described range of 0.5-5).). 
Regarding claim 9, Kim and Yeh discloses the display panel according to claim 2, wherein the conductive adhesive is disposed at a first end of the flexible base substrate (Yeh: Figure 4 reference first ends of metal signal lines 141A-141E regard pads P2. Figure 1 depicts an opening in material 160 which exposes pads P2 for connection as depicted in figure 2. Figure 2 depicts the opening within material 160 filled with the conductive adhesive 150 electrically connecting the first end P2 of metal lines 141A-141E to touch signal lines 130C via pads P1 as depicted in figure 3 ), wherein the processing chip is connected to a second end of the flexible base substrate (Yeh: figure 4 reference processing chip (171, 181, 189) described in paragraph [0039] to be electrically connected to metal signal lines 141A-141E); and wherein the processing chip is bent to a side of the display panel facing away from the light-exiting side (Kim: figures 3A-3B reference bent state (figure 3B) of printed circuit board 15 away from light-exiting side of the display 20 (north side as oriented in the figure)). 
Regarding claim 10, Yeh discloses the display panel according to claim 9, wherein the conductive adhesive forms a plurality of conductive adhesive elements (figure 2 reference plurality of conductive adhesive elements 152 of the conductive adhesive 150), each disposed at the first end of the flexible base substrate (Figure 4 reference birds eye view wherein pad P2 corresponds to a north/first end of the base substrate 141. Figure 1 depicts a side view wherein the first end is oriented to the left of the figure.), and wherein a number of the plurality of conductive adhesive elements is equal to a number of the plurality of first touch signal lines (Figure 2 reference each grouping of pads P1 and P2 comprising a group of two conductive elements 152. Each group of two conductive elements 2 is a number and that number of the plurality of conductive adhesive elements is equal to the number of pads P2 and plurality of first touch signal lines 130C (depicted in figure 3).); wherein the plurality of conductive adhesive elements is independent and electrically insulated from one another (figure 2 reference conductive adhesive elements 152 (either singularly or by group per pad) electrically insulated from one another via adhesive material 151 as described in paragraph [0038]); and wherein each of the plurality of conductive adhesive elements coats an end surface of the flexible base substrate in an area where the conductive adhesive is located (figure 2 reference conductive adhesive elements 152 of adhesive material 150 coating an end surface (P2) of the [flexible disclosed by Kim in combination] base substrate 141 as depicted). 
Regarding independent claim 14, Kim discloses a display device, comprising a display panel (abstract and figures 1-2B reference display device 100 including flexible display panel 10 detailed in figures 3A-3B emphasizing a bent state), wherein the display panel comprises: 
a flexible base substrate (figures 2A-3B reference flexible display panel 10 including flexible substrates 11 and 1101 detailed in figure 11 while depicted in the bent state in figure 12)  comprising a first flexible substrate (figure 11  reference stack 1101 described in paragraph [0105] to be mirror state of the same materials (flexible) of the first flexible substrate 11. Figure 12 depicts both substrates 11 and 1101 in a bent/flexed state), a second flexible substrate (figure 11 reference flexible substrate 11), and a plurality of metal signal lines located between the first flexible substrate and the second flexible substrate (figure 11  reference metal/conductive signal lines SL (described in paragraph [0082] to be made of various metal examples) between first and second flexible substrates 1101 and 11 respectively); 
a display unit disposed on the flexible base substrate (figures 3A-3B reference flexible display panel 10 comprising a display unit/structure 20 disposed on flexible substrate 11); 
a touch unit disposed on a light-exiting side of the display unit and covering the display unit (figure 1 reference window 30 and display panel 10 described in paragraph [0043] to comprise a touch screen therebetween); 
a processing chip connected to the flexible base substrate and configured to receive and feedback signals from the display unit and/or the touch unit (Figures 3A-3B reference printed circuit board 15 described in paragraph [0045] to be connected to the display structure 20. Paragraph [0050] describes processing chips such as the main, data and/or gate drivers may be disposed via chip on plastic or film technique onto the printed circuit board 15. Please note the manner in which this limitation is written requires only the display unit OR the touch unit OR both the display unit and the touch unit. The current rejection utilizes the interpretation of requiring only the display unit to be connected to the processing chip.); 
wherein the plurality of metal signal lines is electrically connected to the processing chip (paragraph [0077] describes metal line/conductive layers SL to include/define signal lines 12 connected between pixels P and one or more driving components such as the main, data, and gate driver (described in paragraph [0050] to be disposed on the printed circuit board 15)); and 
[ ].
Kim does not specifically disclose wherein the touch unit transmits a touch signal to the plurality of metal signal lines through a conductive adhesive. 
Yeh discloses a display panel (abstract and figure 1 reference touch display device 100), comprising: 
a [ ] base substrate (figures 2A-3B reference substrate 141) comprising [ ] a plurality of metal signal lines [ ] (figure 4  reference array substrate 141 including signal lines 141A-E (paragraph [0037] examples signal lines as metal thin lines)); 
a display unit disposed on the [ ] base substrate (figure 1 reference upper substrate 142, common electrode144, and display medium 143 interpreted as the display unit disposed on base substrate 141); 
a touch unit disposed on a light-exiting side of the display unit and covering the display unit (figure 1 reference one patterned conductive layer 130 disposed on cover substrate 110 cover the display unit (142, 144, 143) and described in paragraph [0037] to include touch electrodes 130S and first conductive lines 130C (depicted in figure 3)); and 
Figure 4 reference touch driving unit 171, flexible printed circuit 181, and connector 189 all described in paragraph [0039] to control/transmit both touch signals and display signals. The touch driving unit 171 is further described as may comprise an integrated circuit IC. The components 171, 181, 189 collectively interpreted as the processing chip.); 
wherein the plurality of metal signal lines is electrically connected to the processing chip (figure 4 reference metal signal lines 141A-141E connected to the processing chip (171, 181, 189) as described in paragraph [0039]); and 
wherein the touch unit transmits a touch signal to the plurality of metal signal lines through a conductive adhesive (Figures 1-2 reference first conductive adhesive material 150 described in paragraph [0038] to connect for full conduction (transmit signals) between pads P1 and P2. Pad P1 depicted in the touch unit of figure 3 to connect conductive lines 130C to touch electrodes 130S and Pad P2 depicted in figure 4 to connect with a portion of the metal lines as 141A to the touch driving unit 171 part of the processing chip.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s touch unit with the known technique of transmitting a touch signal to the plurality of metal signal lines through a conductive adhesive yielding the predictable results of electrically connecting the touch pads to the metal line pads which connect to the processing chip without performing precise alignment steps thereby simplifying the process as disclosed by Yeh (paragraph [0038]).

4.		Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Yeh in view of Yamazaki et al. (US Patent Application Publication 2005/0001211), herein after referred to as Yamazaki.
Regarding claim 11, Kim and Yeh discloses the display panel according to claim 2.
However, neither Kim nor Yeh disclose wherein the conductive adhesive comprises a UV curable adhesive and Ag particles. 
Yamazaki discloses wherein the conductive adhesive comprises a UV curable adhesive and Ag particles (paragraph [0089]).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Yeh’s conductive adhesive with the known technique of a UV curable adhesive and Ag particles yielding the predictable results of providing anisotropic properties (strength of elasticity stronger in one direction that another) as disclosed by Yamazaki (paragraph [0089]).

5.		Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Yeh in view of Chung et al. (US Patent Application Publication 2021/0149511), herein after referred to as Chung.
Regarding claim 12, Yeh discloses the display panel according to claim 2, wherein the display panel is an organic light-emitting display panel, and wherein the display panel further comprises a color filter unit provided on the light-exiting side of the display unit and covering the display unit, wherein the touch unit is different layer as the color filter unit (figure 1 reference upper substrate 142 of the display unit described in paragraph [0036] to comprise a color filter which is a different layer than the touch unit 130). 
Yeh does not specifically disclose the touch unit is disposed in the same layer as the color filter.
Chung discloses conductive electrodes disposed in the same layer as the color filter (figure 10 and paragraph [0070]).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yeh’s touch unit with touch electrodes 130S and color filter with the known technique of being disposing in the same layer yielding the predictable results of simplifying he production process and reducing the production cost as disclosed by Chung (paragraph [0070]).
Regarding claim 13, Yeh and Chung discloses the display panel according to claim 12, wherein the color filter unit comprises a plurality of blocking structures arranged in a matrix, and wherein the plurality of blocking structures is made of a conductive material; and wherein the plurality of blocking structures is reused as the plurality of touch electrodes (Chung: figure 10 reference metal conductive layer 116 described in paragraph [0070] to also serve as the black matrix (BM). Figure 9C depicts the metal conductive layer 116 disposed in a matrix array. Yeh: discloses utilizing the conductive layer 130S (corresponding to Chung’s 116) as touch electrodes in paragraph [0036]). 

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.